IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-20551
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

UMBERTO BLANCO COVARRUBIAS,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-99-CR-690-3
                      --------------------
                         April 19, 2001

Before SMITH, BENAVIDES and DENNIS, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Umberto Blanco

Covarrubias has moved for leave to withdraw and has filed a brief

in accordance with Anders v. California, 386 U.S. 738 (1967).

Covarrubias was notified of counsel’s motion and brief, and he

has filed a pro se response.   Our independent review of the

record, counsel’s brief, and Covarrubias’ response shows that

there are no nonfrivolous issues for appeal.   Consequently,

counsel’s motion for leave to withdraw is GRANTED, counsel is



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-20551
                                 -2-

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.   See 5TH CIR. R. 42.2.